Citation Nr: 1429138	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for right ankle degenerative joint disease (DJD).

2.  Entitlement to an increased rating, in excess of 10 percent, for left ankle degenerative joint disease.

3.  Entitlement to increased rating for hemorrhoids, evaluated as noncompensable prior to July 21, 211 and evaluated as 20 percent disabling on or after July 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and two Fellow Service Members


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted 10 percent ratings for the bilateral ankle disabilities and denied a compensable rating for hemorrhoids.  During the appeals process, in January 2013, the RO granted a 20 percent rating for hemorrhoids from July 21, 2011.  

The Veteran and two fellow Service Members testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas; and a copy of the transcript has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period, degenerative joint disease of the bilateral ankles was manifested by impaired ambulation due to swelling, pain, weakness, stiffness, instability, locking, and loss of endurance, which flared with prolonged standing or walking; and, at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees on the right, and dorsiflexion to 10 degrees and plantar flexion to 30 degrees on the left.

2.  For the entire rating period hemorrhoids were manifested by persistent bleeding with evidence of fissures and anemia.

3.  For the entire rating period, the Veteran experienced fecal incontinence with constant slight, or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 20 percent rating, and no higher, for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 20 percent rating, and no higher, for left ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

3.  For the entire rating period, the criteria for a 20 percent rating, but no more, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7336.

4.  For the entire rating period, the criteria for a separate 10 percent rating, for fecal incontinence, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7332.




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in February 2008, and provided a corrected VCAA notice in May 2008, prior to the initial adjudication of the claim in August 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim, as well as of VA's and the Veteran's respective duties for obtaining evidence.  The May 2008 notice letter also provided the information about how VA determines the disability rating and effective date.  In addition, the Veteran was provided Vazquez-Flores notice in December 2008.  Vazquez-Flores, 580 F.3d at 1270.  The Veteran also was provided a statement of the case in August 2009, and supplemental statements of the case in February 2010 and January 2013.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  VA and private treatment records, and statements by the Veteran have been associated with the claims file.  As noted, the Veteran and two fellow Service Members also testified at a Travel Board hearing in April 2014.

In May 2008, July 2010, and July 2011, the Veteran was provided with VA ankle and hemorrhoid examinations and the reports have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims for increased ratings for service-connected ankle and hemorrhoids disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.

The Board acknowledges that the Veteran reported in the April 2014 Travel Board hearing that he experienced increased pain and swelling of the ankles since his last rating decision.  The Board finds, however, that the evidence of record, lay and medical, is sufficient to provide a complete picture of the Veteran's bilateral ankle disability, and a new VA examination is not needed to adjudicate the claim.  The Board also finds that evidence of record, lay and medical, demonstrates there is no ankylosis of the bilateral knees; and as such, the Board is granting the highest schedular rating available for the bilateral ankle disability.  Therefore, the Board further finds that there is no prejudice to the Veteran in not providing a new VA examination based on his reported worsened symptoms.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established for claimed disabilities and an increase in a disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of a disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.


Bilateral Ankles Analysis

The Veteran is in receipt of separate 10 percent ratings for degenerative joint disease of the right and left ankles under Diagnostic Code 5271.  The Veteran contends that he experienced more swelling and pain of his ankles since his last rating decision and that his ratings for both ankles should be increased.

Diagnostic Code 5271 provides a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion of the ankle.  
38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In evaluating disabilities of the musculoskeletal system, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After review of the evidence, lay and medical, the Board finds that separate increased ratings of 20 percent for right and left knee ankle degenerative joint disease are warranted for the entire rating period under Diagnostic Code 5271.

The Veteran was provided VA examinations in May 2008, July 2010, and July 2011, at which he reported bilateral ankle pain with weakness, stiffness, swelling, instability, locking, and loss of endurance.  He also reported that he had increased pain approximately twice a week due to prolonged walking and could not ambulate until the pain passed.  There was no ankylosis.  The Veteran used a cane and ankle supports.  He reported in July 2011 that his ankles disability had a mild impact on activities of daily living.

In May 2008, dorsiflexion was 10 degrees and plantar flexion was 20 degrees on the right, and dorsiflexion was 10 degrees and plantar flexion was 30 degrees on the left; and pain was noted at the end of range of motions without any additional limitation noted after repetitive testing.  The Board finds that May 2008 range of motion testing demonstrates more than moderate limited motion of the right and left ankles.

In July 2010, dorsiflexion was 15 and plantar flexion was 40 on the right, and dorsiflexion was 20 and plantar flexion was 45 on the left.  There was no objective pain on motion or at rest, and no additional limitation after repetitive testing.

In July 2011, the VA examiner observed guarding of movement of the right and left ankles, and a decrease in passive range of motion on the right ankle.  Dorsiflexion was 10 degrees and plantar flexion was 25 degrees on the right, and dorsiflexion was 15 degrees and plantar flexion was 40 degrees on the left.  There was no objective evidence of pain on motion, even after repetitive testing, and no additional limitation after repetitive testing.

The Veteran is competent to report the symptoms of his bilateral ankles degenerative joint disease as he sensed them, and the Board finds him credible.  In determining the current severity of the right and left ankle disabilities, the Board finds probative that the Veteran could not ambulate at times due to the severity of his pain, that he had problems pushing off, and that he tripped over his feet two to three times a month due to swelling and impaired movement.  See Travel Board Hearing Transcript, pp 4-6.  

After review of the evidence, lay and medical, the Board finds that for the entire rating period, degenerative joint disease of the bilateral ankles was manifested by impaired ambulation due to swelling, pain, weakness, stiffness, instability, locking, and loss of endurance, which flared with prolonged standing or walking; and, at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees on the right, and dorsiflexion to 10 degrees and plantar flexion to 30 degrees on the left.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, that the symptomatology of both the left and right ankles demonstrates marked limited motion of the ankles.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  For these reasons, the Board finds that 20 percent ratings for marked limitation of motion of the right and left ankles are warranted under Diagnostic Code 5271.  38 C.F.R. §§ 4.7, 4.71a.

The Board also considered rating the bilateral ankles under Diagnostic Code 5270, which provides 20, 30, and 40 percent ratings for varying degrees of ankylosis of the ankle; however, the Board finds that the Veteran's ankles are not ankylosed.  The Board further finds that the bilateral ankles do not demonstrate ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), and the Veteran has not undergone an atragalectomy (Diagnostic Code 5274).  38 C.F.R. § 4.71a.  Therefore, disability ratings under Diagnostic Codes 5270 and 5272 to 5274 are not warranted.

For a higher rating, the right and/or left ankle degenerative joint disease must manifest as ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.




Hemorrhoids Analysis

The Veteran is in receipt of a noncompensable rating under Diagnostic Code 7336 for the rating period from January 16, 2008 to July 21, 2011, and in receipt of a 20 percent rating from July 21, 2011.  The Veteran contends that a higher rating is warranted for his hemorrhoids disability as the indicators for more severe symptoms have been present during the entire rating period.

Diagnostic Code 7336 provides for a 20 percent rating for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures; a 10 percent rating for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence; and a noncompensable rating for mild or moderate hemorrhoids.

After review of the evidence, lay and medical, the Board finds that for the entire rating period a 20 percent rating, but no more, is warranted for hemorrhoids manifested by persistent bleeding and evidence of anemia.  

Private treatment records indicate the Veteran complained of rectal bleeding in June 2007.

The Veteran was provided a VA examination in May 2008, at which time the Veteran reported bleeding with each bowel movement and that he used prescribed medications for constipation.  Upon examination, there were no signs of anemia, fissures, hemorrhoids, or bleeding.  The May 2008 VA examiner noted it was a normal exam with remote history of hemorrhoids.  The examination report indicated that if there is a history of bleeding (past 12 months), signs of anemia or chronic infection, obtain CBC.  Even though the Veteran reported a history of bleeding, there is no indication that CBC testing was done.  

The Veteran was provided another VA examination in July 2010, at which time the Veteran complained of intermittent rectal burning, itching, and bleeding on a daily basis.  There were no signs of anemia or fissures.  The VA examiner assessed that the Veteran had daily, recurrent bleeding of hemorrhoids without acute thrombosis, and diagnosed hemorrhoids, status post surgical repair with residuals.  The examination report indicated that if there is a history of bleeding (past 12 months), signs of anemia or chronic infection, obtain CBC.  Even though the Veteran reported a history of bleeding, there is no indication that CBC testing was done.

The Veteran was provided a new VA examination in July 2011 at which time the Veteran reported being told he had a fistula 6 to 7 times a year with intermittent swelling and pain that lasts 2-3 weeks until it spontaneously opened and drained.  The VA examiner also noted there was a history of persistent bleeding.  Upon examination, an anorectal fistula was present with no perianal swelling or tenderness.  The VA examiner diagnosed internal hemorrhoids with bleeding and an anal fissure.

The Board finds that the weight of the lay and medical evidence supports a 20 percent rating, but no more, for the service-connected hemorrhoids during the entire appeal period.  The VA examination reports show that the Veteran has reported that he has had bleeding associated with the hemorrhoids.  At the time of the 2008 examination, the Veteran reported bleeding with each bowel movement.  At the time of the 2010 examination he reported bleeding on a daily basis.  The June 2011 examiner noted a history of persistent bleeding.  The 2008 and 2010 examination reports do not indicate that testing was conducted to ascertain the presence of anemia even though there was evidence of a history of bleeding.  At the time of the July 2011 examination, the examiner indicated that bleeding hemorrhoids are resulting in anemia.  The examiner also indicated the presence of an anorectal fistula.  The hemorrhoids were accompanied by persistent bleeding during the entire appeal period and there is an indication of a history of anemia and the presence of a fissure.  The Board finds that the weight of the evidence, both lay and medical, support the assignment of a 20 percent rating for hemorrhoid during the entire appeal period.  A 20 percent rating for hemorrhoids is the highest available schedular rating under Diagnostic Code 7336 and therefore a rating in excess of 20 percent cannot be assigned.  38 C.F.R. § 4.114.



Separate Rating for Fecal Incontinence:

The Board finds, however, that a separate 10 percent rating but not more for fecal incontinence is warranted for the entire rating period under Diagnostic Code 7332.

Diagnostic Code 7332 provides for ratings of impairment of sphincter control of the rectum and anus.  A 100 percent rating is warranted for complete loss of sphincter control.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Occasional involuntary bowel movements, necessitating wearing of a pad warrants a 30 percent rating.  For a 10 percent rating, symptoms must manifest as constant slight, or occasional moderate leakage.  A zero percent rating is provided for healed or slight impairment of sphincter control without leakage.  38 C.F.R. § 4.114.

Although 38 C.F.R. § 4.114 stipulates that ratings under certain diagnostic codes pertaining to the digestive system will not be combined with each other, Diagnostic Codes 7332 and 7336 are not included.  The Board finds that the Veteran's hemorrhoids and fecal incontinence are separate and distinct manifestations of the same disability, without overlapping symptomatology.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Veteran is entitled to separate evaluations for these manifestations.

In a May 2008 VA examination, the Veteran reported daily fecal leakage.  In a July 2010 VA examination, there was no report or evidence of fecal leakage; however, in a July 2011 VA examination the Veteran reported occasional, moderate fecal leakage.  The Veteran also testified in April 2014 that he wore briefs to prevent the release of waste on himself.

The Veteran is competent to report his symptoms of fecal incontinence as sensed by him, and the Board finds him credible.  While the May 2008, July 2010, and July 2011 VA examinations noted the sphincter was not impaired, the Board finds that the Veteran suffered from constant slight, or occasional moderate leakage throughout the entire rating period.  For these reasons, the Board finds that a separate 10 percent rating is warranted for fecal incontinence under Diagnostic Code 7332 from January 16, 2008.  38 C.F.R. § 4.114.

To warrant a higher rating, fecal incontinence would need to manifest as occasional involuntary bowel movements, necessitating wearing a pad, or more extensive leakage and frequent involuntary bowel movements which is not shown by the weight of the lay and medical evidence.  38 C.F.R. § 4.114.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In comparing the Veteran's disability levels and symptomatology of the bilateral ankles disabilities to the rating schedule, the degree of disability of each ankle throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  The symptoms of both ankles are impaired ambulation due to swelling, pain, weakness, stiffness, instability, locking, and loss of endurance, which flared with prolonged standing or walking.  The schedular rating criteria also specifically provide for disability ratings based on limitation of motion, to include due to pain and other orthopedic factors in the feet and knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, at worst, right ankle dorsiflexion was to 10 degrees and plantar flexion to 20 degrees, and left ankle dorsiflexion was to 10 degrees and plantar flexion to 30 degrees.  The Veteran reported pain on use of his ankles, but there was no additional limitation after repetitive testing of each ankle.  While he reported experiencing occasional flare-ups of pain after prolonged use, the Board considered these flare-ups in granting the 20 percent ratings for marked limited motion of both ankles.  The Veteran also reported no hospitalization for his ankle disabilities.

The schedular criteria for hemorrhoids, internal or external, under Diagnostic Code 7336, provide for mild or moderate symptoms, large or thrombotic hemorrhoids, or hemorrhoids with persistent bleeding with anemia and/or fissures.  Competent medical and lay evidence during the entire rating period indicate hemorrhoids manifested by symptomatology contemplated by the rating schedule.  38 C.F.R. § 4.114.  The Board also granted a separate rating for fecal incontinence under Diagnostic Code 7332 based on lay reports of constant slight, or occasional moderate leakage, as contemplated by the rating schedule.  The Veteran has not reported flare-ups or hospitalization due to hemorrhoids.

The Board notes that the Veteran does not work; however, the Veteran reported that this is due to a back condition, not his bilateral ankles and/or hemorrhoids disabilities.

In the absence of exceptional factors associated with the anxiety disorder, NOS, migraines, and bilateral feet and knees, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

For the entire rating period, a 20 percent rating, and no higher, for right ankle degenerative joint disease is granted.

For the entire rating period, a 20 percent rating, and no higher, for left ankle degenerative joint disease is granted.

For the entire rating period 20 percent rating and no higher for hemorrhoids is granted.

For the entire rating period, a 10 percent rating, and no higher, for fecal incontinence is granted from January 16, 2008.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


